Case 3:19-cv-19084-MAS-ZNQ Document 12 Filed 07/29/20 Page 1 of 7 PagelD: 183

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

AMY ROE,

Plaintiff, Civil Action No. 19-19084 (MAS) (ZNQ)

Ve

MEMORANDUM OPINION
THE ARC MERCER, INC., et. al.

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendant The Arc Mercer. Inc.’s (“Defendant”)
Motion to Dismiss for failure to state a claim and for lack of jurisdiction. (ECF No. 4.) Plaintiff
Amy Roe (“Plaintiff”) opposed (ECF No. 8), and Defendant replied (ECF No. 11). The Court has
carefully considered the parties’ submissions and decides the matter without oral argument
pursuant to Local Civil Rule 78.1. For the reasons set forth below, the Court grants Defendant’s
Motion to Dismiss.

L BACKGROUND

This matter arises from Plaintiffs alleged wrongful termination by Defendant, her
employer. Plaintiff is a resident of Pennsylvania. (Compl. §4, ECF No.1.) Defendant is
incorporated in New Jersey and has its principal place of business in New Jersey. (Id. § 5.)
Defendant LRV Consulting (“LRV”) served as a human resources consultant for Defendant: it’s

“principal corporate headquarters” is in Pennsylvania.! (Jd. § 6.)

 

' LRV has not been served in this matter. (See Unexecuted Waiver of Service, ECF Nos. 3, 6.)
Case 3:19-cv-19084-MAS-ZNQ Document 12 Filed 07/29/20 Page 2 of 7 PagelD: 184

Plaintiff began working for Defendant in August 2018. (Ud. 913.) Plaintiffs job
responsibilities included working with developmentally disabled adults. (/d. { 15.) Upon Plaintiff's
hiring, she completed a medical questionnaire, stating she was “required and instructed by her
treating physicians to take three medications in the morning with plenty of water.” (Ud. § 23.)

On September 27, 2018, Plaintiff was subjected to a random drug screening by Defendant.
(Id. § 35.) These drug screenings are required by New Jersey state law for employees working with
developmentally disabled patients. (/d. § 30.) After the drug screen, Plaintiff was told by
Defendant’s human resources department that her result was a “negative dilute.” (id. § 39.)
Plaintiff replied that this was a result of her medication and other factors. (Id. § 42.) On October
26, 2018, Plaintiff was subjected to another random drug screen. (/d. § 46.) The result of this drug
screen was another “negative dilute.” (/d.) On November 13, 2018, due to the results from the drug
screens, Plaintiff was terminated from her employment with Defendant. U/d. §§ 52, 54.)

Plaintiff alleges the drug test results were pretexts to terminate her from her employment.
Ud. § 71.) Plaintiff alleges she was wrongfully terminated because she disclosed unethical and
unlawful practices by Defendant and her termination was in retaliation of her exercise of free
speech under the First Amendment. (/d. §] 72, 89.) Plaintiff's Complaint alleges nine counts
against Defendant and LRV. (See generally id. {{ 77-149.) Plaintiff alleges one count under 42
U.S.C. § 1983 for a violation of her rights under the First Amendment of the United States
Constitution. (/d. J] 86-97.) The other eight counts are common law or New Jersey statutory
claims. (See id. {| 7785, 98149). Plaintiff asserts the Court has subject matter jurisdiction based
on diversity of citizenship and federal question jurisdiction over her § 1983 claim. (/d. § 2.)

Defendant moved to dismiss the Complaint pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6). (Mot. to Dismiss, ECF No. 4.) Defendant asserts Plaintiff's § 1983 should
Case 3:19-cv-19084-MAS-ZNQ Document 12 Filed 07/29/20 Page 3 of 7 PagelD: 185

be dismissed for failure to state a claim because Plaintiff fails to plead that Defendant is a state
actor amenable to suit under § 1983. (Def.’s Moving Br. 3-4. ECF No. 4-1.) Defendant argues that
the Court lacks diversity jurisdiction over the matter, and, once Plaintiff's § 1983 claim is
dismissed, the Court should decline to exercise supplemental jurisdiction over Plaintiff's
remaining claims. (/d. at 10-12.)

Il. LEGAL STANDARD

“Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
what the ... claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). “To survive a motion to
dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a claim to
relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation
marks omitted). Importantly, on a Rule 12(b)(6) motion to dismiss, “[t]he defendant bears the
burden of showing that no claim has been presented.” Hedges v. United States, 404 F.3d 744, 750
(3d Cir. 2005).

A district court conducts a three-part analysis when considering a motion to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(6). See Malleus v. George, 641 F.3d 560, 563
(3d. Cir. 2011). “First, the court must *take[e] note of the elements a plaintiff must plead to state a
claim.’” Jd. (quoting Jgbal, 556 U.S. at 675). Second, the court must “[review] the complaint to
strike conclusory allegations|.]” Jd. The court must accept as true all the plaintiff's well pleaded
factual allegations and “construe the complaint in the light most favorable to the plaintiff].]”
Fowler v. UMPC Shadyside, 578 F.3d 210 (3d. Cir. 2009) (citation omitted). In doing so, the court

is free to ignore legal conclusions or factually unsupported accusations that merely state “the-
Case 3:19-cv-19084-MAS-ZNQ Document 12 Filed 07/29/20 Page 4 of 7 PagelD: 186

defendant-unlawfully-harmed-me.” Jgbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).
Finally, the court must “determine whether the facts alleged in the complaint are sufficient to show

that the plaintiff has a ‘plausible claim for relief.” Fowler, 578 F.3d at 211 (quoting Jgbal, 556

U.S. at 679).
II. DISCUSSION

A. Plaintiff's § 1983 Claim Must be Dismissed

The First Amendment of the United States Constitution provides, “Congress shall make no
law ... abridging the freedom of speech.” U.S. Const. amend. I. “[T]he Fourteenth Amendment
makes the First Amendment's Free Speech Clause applicable against the [s]tates ....” Manhattan
Cmty. Access Corp. v. Halleck, 139 S. Ct. 1921, 1928 (2019). “[T]he Free Speech Clause prohibits
only governmental abridgment of speech. The Free Speech Clause does not prohibit private
abridgment of speech.” Jd. (emphasis in original) “[A] private entity can qualify as a state actor in
a few limited circumstances ....” /d. Plaintiff relies upon two tests to determine whether state
action exists: the close nexus test and the symbiotic relationship test.* (PI.’s Opp’n Br. 10 (citing
Donlow v. Garfield Park Academy, No. 09-6248, 2010 WL. 1630595, at *4—5 (D.N.J. Apr. 21,
2010), ECF No. 8.)

Under the close nexus test, “state action will be found if there is a sufficiently close nexus
between the state and the challenged action of the regulated entity so that the action may be fairly
treated as that of the [s]tate itself.” Kach v. Hose, 589 F.3d 626, 648 (3d Cir. 2009) (internal

quotation marks and citation omitted). “The purpose of this requirement is to assure that

 

* In attempting to show state action, Plaintiff principally relies upon Donlow v. Garfield Park
Academy, No. 09-6248, 2010 WL 1630595 (D.N.J. Apr. 21, 2010) and its framing of the relevant
tests. The Court finds that courts within this circuit are not always consistent in the naming
conventions of the tests for state action, but discusses the tests and reasoning as stated by Plaintiff.
Case 3:19-cv-19084-MAS-ZNQ Document 12 Filed 07/29/20 Page 5 of 7 PagelD: 187

constitutional standards are invoked only when it can be said that the [s]tate is responsible for the
specific conduct of which the plaintiff complains.” /d. (emphasis in original) (internal quotation
marks and citation omitted). “The [s]tate will be held responsible for a private decision only when
it has exercised coercive power or has provided such significant encouragement, either overt or
covert, that the choice must in law be deemed that of the [s]tate.” Id. (emphasis in original)
(citation omitted).

The symbiotic relationship test “derives from Burton v. Wilmington Parking Auth., 365
U.S. 715 (1961)... . [and] continues to provide an additional, albeit narrow, basis for finding that
private action may fairly be attributed to the state.” Benn v. Universal Health Sys. Inc., 371 F.3d
165, 173 (3d Cir. 2004) (internal quotation marks omitted). The Third Circuit has announced that
“while Burton remains good law, it was crafted for the unique set of facts presented, and we will
not expand its reach beyond facts that replicate what was before the Court in Burton.” Crissman
v. Dover Downs Entm't Inc., 289 F.3d 231, 242 (3d Cir. 2002) (en banc). In Burton, the Court
considered a restaurant located in a state-owned parking facility that refused to serve a customer
because of his race. /d. at 239-40. The Court found this conduct constituted state action because
the state facility was dependent on the revenue from lease of the restaurant: The “profits earned by
discrimination not only contribute[d] to, but also [were] indispensable elements in, the financial
success of the governmental agency.” /d. at 240 (internal quotation marks omitted) (quoting
Burton, 365 U.S. at 724). A symbiotic relationship may exist, then, “by virtue of the close
involvement of the state and interdependence of the actors in the association formed and the
challenged activity.” M.J.G. v. Sch. Dist. of Phila., 774 F. App’x 736, 741 (3d Cir. 201 9) (emphasis

added) (quoting Crissman, 289 F.3d at 240-41)).

wa
Case 3:19-cv-19084-MAS-ZNQ Document 12 Filed 07/29/20 Page 6 of 7 PagelD: 188

By either test, Plaintiff fails to plead facts that amount to state action. Plaintiff relies upon
New Jersey’s requirement that employees working with the developmentally disabled be subjected
to drug testing, and that employees who test positive for drugs may be terminated. (Compl.
{| 30-31.) Although the state may require drug testing for Defendant's employees, Plaintiff must
plead the state is “responsible for the specific conduct of which the plaintiff complains,” Kach.
589 F.3d at 648, that is, Plaintiff's termination as a resulted of a negative dilute drug test. Plaintiff
fails to plead that the state was involved in the decision to terminate Plaintiff, or even that the
state’s regulations compelled her termination.

Plaintiff also argues that Defendant receives “significant funding” from the state and its
operations are “heavily regulated” by the state. (PI.’s Opp’n Br. 11-12.) Receipt of public funds
does not make a private organization’s actions attributable to a state. Rendell-Baker v. Kohn, 457
U.S. 830, 840 (1982). And “[t]he mere fact that a business is subject to state regulation does not
by itself convert its action into that of the [s]tate .... Nor does the fact that the regulation is
extensive and detailed.” Jackson v. Metro. Edison Co., 419 U.S. 345, 350 (1974). Plaintiff fails to
plead a close nexus between the state and Plaintiff's termination or any interdependent, mutually
beneficial arrangement between Defendant and the state that would amount to a symbiotic
relationship. At most, Plaintiff pleads that Defendant required Plaintiff to undergo a drug test, as
required by state law, and that Defendant exercised its discretion to terminate Plaintiff as a result
of the drug test. Notably, Plaintiff fails to plead any involvement by the state in terminating
Plaintiff in retaliation for disclosing Defendant’s unethical and unlawful practices. Plaintiff,
accordingly, fails to plead that Defendant is a state actor for the purposes of Plaintiff's § 1983

claim, and the Court must dismiss this claim.
Case 3:19-cv-19084-MAS-ZNQ Document 12 Filed 07/29/20 Page 7 of 7 PagelD: 189

B. The Court Declines Supplemental Jurisdiction over Plaintiff's Remaining
Claims

Although Plaintiff originally pleaded that this Court has diversity jurisdiction, (Compl.
{ 2), Plaintiff now concedes that the Court’s only basis for original subject matter jurisdiction is
Plaintiff's § 1983 claim. (PI.’s Opp’n Br. 13-14.) Plaintiff requests that, if the Court dismisses
Plaintiff's § 1983 claim, the Court transfer the matter to the Superior Court of New Jersey. (Id.)

A district court “shall have supplemental jurisdiction over all other claims that are so
related to claims in the action within such original jurisdiction that they form part of the same case
or controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a). But a
district court “may decline to exercise supplemental jurisdiction over aclaim... if... the district
court has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).
Because the Court dismisses the only claim over which it has original jurisdiction, the Court
declines to exercise supplemental jurisdiction over Plaintiff s remaining claims.

The Court, however, may not transfer this matter to the Superior Court of New Jersey.
Districts courts may not transfer a case to state court, and may not remand a case to state court
where it was initially filed in federal court. See McLaughlin v. Arco Polymers, Inc., 721 F.2d 426,
429 (3d Cir. 1983). Instead, the Court must dismiss this matter entirely.

V. CONCLUSION

Because Plaintiff fails to plead that Defendant is a state actor, the Court dismisses

Plaintiff's § 1983 claim. The Court declines to exercise supplemental jurisdiction over Plaintiff's

remaining claims, and dismisses the Complaint against Defendant.

Arp;
fi f adi 1.4
fH ALB —gly

MICHAEL A. SHIPP.
UNITED STATES DISTRICT JUDGE

 
